313 S.W.3d 711 (2010)
Jerry RACKLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93284.
Missouri Court of Appeals, Eastern District, Division Four.
June 15, 2010.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, Jr., J.
Prior report: 260 S.W.3d 432.

ORDER
PER CURIAM.
Jerry Rackley (hereinafter, "Movant") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of unlawful use of a weapon, Section 571.030 RSMo (2000). The trial court imposed a $3,500 fine. Movant's conviction was affirmed on direct appeal. State v. Rackley, 260 S.W.3d 432 (Mo.App. E.D.2008). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied without an evidentiary hearing.
Movant raises two points on appeal alleging the motion court, clearly erred in declining to find trial counsel ineffective. First, Movant claims trial counsel rendered ineffective assistance by failing to *712 object when the knife was introduced into evidence because it was the product of an illegal search. Second, Movant claims trial counsel rendered ineffective assistance by failing to raise in the motion for new trial the trial court's denial of Movant's motion to suppress as trial court error.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the motion court's denial of Movant's Rule 29.15 motion pursuant to Rule 84.16(b).